UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):February 14, 2012 PDL BioPharma, Inc. (Exact name of Company as specified in its charter) 000-19756 (Commission File Number) Delaware 94-3023969 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation) 932 Southwood Boulevard Incline Village, Nevada89451 (Address of principal executive offices, with zip code) (775) 832-8500 (Company’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of John McLaughlin as Acting Chief Financial Officer On February 14, 2012, the Board of Directors of PDL BioPharma, Inc. (the Company) appointed John McLaughlin as the Company's Acting Chief Financial Officer while the Company continues its search for a permanent chief financial officer. During this time, Mr. McLaughlin will continue his duties as the Company's President and Chief Executive Officer and will receive no compensation for his additional service to the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDL BIOPHARMA, INC. (Company) By: /s/Christopher Stone Christopher Stone Vice President, General Counsel and Secretary Dated:February 17, 2012
